Citation Nr: 0713544	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date prior to February 4, 2002, 
for the grant of service-connection for various disabilities 
by a September 18, 2003 rating decision.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In August 2002, the veteran submitted a statement alleging 
that there was clear and unmistakable error (CUE) in a 
previous Board decision.  While he appears to be arguing that 
the Board's November 1999 decision contained CUE, he has not 
specifically stated such, and the record contains several 
Board decisions.  Additionally, the exact basis of his 
allegation of CUE is unclear.  

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  
38 U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically 1) the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, 2) the legal or factual basis for 
such allegations, and 3) why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  Notably, in July 2001 the Board dismissed without 
prejudice the veteran's motion alleging CUE in a November 
1999 Board decision.  Hence, if he seeks to re-file a claim 
of CUE in the November 1999 Board decision, then he is free 
to do so with a motion that complies with the requirements of 
§ 20.1404.  Currently, his allegations of CUE do not comply 
with these requirements.

In his August 2002 statement, the veteran indicated that he 
would like assistance presenting his CUE claim.  A review of 
the record shows that in July 2001, he submitted a completed 
VA Form 21-22, Appointment of Veteran's Service Organization 
as Claimant's Representative, designating the California 
Department of Veterans Affairs (CDVA) as his representative.  
While his representative has commented on the appealed issue 
of entitlement to an earlier effective date, it does not 
appear that the CDVA is aware of the veteran's CUE claim, and 
has not had the occasion to assist him with presenting such a 
claim.  The opportunity for effective representation is 
bedrock in the foundation of an equitable adjudication 
system; and a failure to afford a veteran/claimant the 
opportunity to benefit from such representation is a due 
process deficiency that must be addressed prior to any merits 
review.  Hence, the veteran's representative must be afforded 
the opportunity to review the veteran's CUE claim and present 
it to the Board in accordance with the requirements of 
38 C.F.R. § 20.1404.

The allegations of CUE in a previous Board decision are 
inextricably intertwined with the earlier effective date 
issue on appeal (since the November 1999 Board decision 
precludes the Board from considering an earlier effective 
date prior to the date of that decision (see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006))).  Therefore, the issue 
of CUE must be addressed before the Board can adjudicate the 
veteran's claim for an earlier effective date for the grant 
of service-connected disabilities as established by the 
September 18, 2003 rating decision.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following:

The RO should forward the veteran's 
claims folder to the California 
Department of Veterans Affairs to 
afford them the opportunity to review 
the file, consult with the veteran 
regarding his CUE claim and whether he 
wishes to pursue it, and present 
written argument on his behalf.  
Specifically, if they wish to pursue 
an allegation of CUE in a prior Board 
decision, it must be done by Motion 
filed at the Board and compliant with 
38 C.F.R. § 20.1404.  If they decide 
not to pursue a claim of CUE in a 
prior Board decision, it should be so 
stated for the record.  After that is 
completed, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to meet due process 
considerations and to seek clarification of the veteran's 
allegations of CUE.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


